Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 28, 2022 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the claims have overcome the claim objection previously set forth in the Non‐Final Office Action mailed December 27, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4978450B to Atsushi, which was cited by applicant in view of US20150279213A1 to Balter et al. (hereinafter Balter).
Regarding claim 1, Atsushi discloses: a non-transitory computer-readable recording medium storing therein a position estimation program for causing a computer to execute a process, the process comprising {Atsushi, paragraph [0038]: the controller 36 is realized by a software function of a microcomputer}: capturing an image including an image of the information terminal by an image sensor outside the information terminal {Atsushi, fig. 3, paragraph [0031] of the English translation: the image sensor 9 of the visible light communication device 3 captures image data for the visible light communication tag 2 (information terminal)}; 
extracting, from the captured image, an optical signal pattern that is transmitted from the information terminal and identifies the information terminal {Atsushi, paragraph [0031]: the visible light communication tag  (information terminal) transmits the identification number; paragraph [0040]: optical communication (transmit optical signal pattern) is performed between the visible light communication device 3 and the visible light communication tag (information terminal), the identification number of the visible light communication tag (information terminal) is acquired (extracting) by the visible light communication device 3};
estimating a position of the information terminal based on the captured image {Atsushi, paragraph [0030]: image processing is performed (estimating a position) so that the positions of the acquired tags (information terminal) are superimposed on the panoramic image captured (based on the capture image) and identification numbers corresponding to the positions of the tags 2 (information terminal) / paragraph [0031]: As described above, according to the present embodiment, when the visible light communication tag 2 transmits the identification number stored in the memory 6 and the attribute data of the luggage 1 by the LED 8, the visible light communication device 3 has two dimensions. Based on the signal information received by the image sensor 9, image data for displaying the position of the visible light communication tag 2 superimposed on the image captured by the image sensor 9 is generated. Further, the modulated signal transmitted by the visible light communication tag 2 is demodulated from the received optical signal, and the position of each visible light communication tag 2 in the image data is displayed with a corresponding identification number based on the demodulated signal. It was made to be displayed on the vessel 15. Therefore, even when a plurality of packages 1 are arranged in a warehouse or the like, the position of the packages 1 corresponding to each identification number can be easily grasped by referring to the display of the display 15. / paragraph [0041]: the image processing unit 38 performs the processing to display the two-dimensional position of each visible light communication tag (information terminal)}; 
transmitting notification information, including at least peripheral information of the estimated position of the information terminal based on the extracted optical signal pattern that identifies the information terminal {Atsushi, paragraph [0034]: the visible light communication device 3 transmits data (notification information) to a tag 21A (information terminal)}. Atsushi does not explicitly disclose that the transmitted information includes the estimated position. 
It would have been obvious to modify the transmitted data of Atsushi to include the estimated position of the information terminal and to incorporate the modification with the described invention of Atsushi in order to provide handy information to the user of the information terminal. 
Atsushi does not explicitly teach the limitations: receiving a guidance request from an information terminal carried by a user of the information terminal, and transmitting notification information to the information terminal from which the guidance request is received. Balter remedies this and teaches in paragraph [0009]: ParkSIS receives an indication of a potential seeker [user] looking for a parking spot through a seeking identification function, hereinafter referred to as a “SIF” [receiving a guidance request]. The SIF may use a mobile communication device [information terminal carried by the user], to recognize occupier movement, and/or location, and/or sound, generated by the occupier, the occupier's environment or an environment of the parking spot to determine a presence of a seeker looking for a parking spot. Upon SIF detecting a seeker looking for a parking spot, ParkSIS may use SIF to coordinate matching between the seeker and an occupier. Upon determination of a probability of matching a potential seeker with a potential occupier, ParkSIS may prompt the potential seeker [transmitting notification information; it is implied that the prompting would be sent to the mobile device carried by the user] to coordinate transfer of occupancy or of parking-related information. / paragraph [0010]:  upon determination of a potential match between a seeker with an occupier, ParkSIS may plan a route [guidance] which seeker is to traverse to encounter destinations of maximal probability of handing off a parking spot, the route is planned to minimize idling time of a seeker waiting for a potential occupier. 
It is noted that the route implies the estimated position of the information terminal of the seeker and the parking spot, and planning a route which seeker is to traverse requires notification of the seeker’s current position to the information terminal of the user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking spot routing and seeker prompting features of Balter with the described invention of Atsushi in order to receive guide request via a user’s mobile device [information terminal] and to give notification to the mobile device.
Similar logic applies to claims 8, 9.
Regarding claim 2, which depends from claim 1, Atsushi further teaches: the transmitting includes identifying the information terminal as a destination of the transmitting based on the extracted optical signal pattern, and transmitting the notification information to the identified information terminal {Atsushi, paragraph [0035]: the data is transmitted by designating the identification number of the tag 21A (identifying the information terminal as a destination of the transmitting), and the tag 21A recognizes that the data is transmitted to itself and acquires the transmitted data}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the identification and transmitting feature of Atsushi with the described invention of Atsushi in view of Balter in order to specify the target to send the notification.
Regarding claim 3, which depends from claim 1, Atsushi further teaches: the transmitting includes adding identification information included in the optical signal pattern to the notification information such that only the information terminal for transmitting the identification information receives the notification information {Atsushi, paragraph [0035]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the incorporate the identification feature of Atsushi with the described invention of Atsushi in view of Balter in order to specify the target to send the notification.
Regarding claim 4, which depends from claim 1, Atsushi further teaches: recording, in advance, position information for referring to a position of the optical signal pattern in the captured image corresponding to an angle view of the image sensor: and estimating the position of the information terminal based on the captured image and the position information {Atsushi, paragraph [0030]: image processing is performed (estimating the position) so that the positions of the acquired tags (information terminal) are superimposed (implies corresponding to an angle view of the image sensor) on the panoramic image captured (recording in advance) and identification numbers corresponding to the positions of the tags 2 (information terminal)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the image-based position estimation feature of Atsushi with the described invention of Atsushi in view of Balter in order to utilize an image to estimate the position of a device.
Regarding claim 5, which depends from claim 4, Atsushi further teaches: the recorded position information has coordinates information pertaining to a region reflected on the image sensor, the region corresponding to an image-capture range of the image sensor that captures the captured image {Atsushi, paragraph [0030], superimposing positions in the position estimation implies that the recorded position information has coordinates information pertaining to a region reflected on the image sensor, panoramic image implies that the image is captured corresponding to the range of the image sensor}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position superimposing feature of Atsushi with the described invention of Atsushi in view of Balter in order to utilize coordinates in an image.
Regarding claim 6, which depends from claim 5, Atsushi further teaches: the estimating includes calculating a relative position of the information terminal in the image-capture range, and generating the notification information based on the calculated relative position and the position information {Atsushi, paragraph [0030], superimposing positions in the position estimation implies that a relative position of the information terminal is calculated in the image-capture range}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position superimposing feature of Atsushi with the described invention of Atsushi in view of Balter in order to calculate position within the image.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Atsushi in view of Balter and in further view of US20110144941A1 to Roberts et al. (hereinafter, Roberts).
Regarding claim 7, which depends from claim 1, Roberts teaches: identification information included in the optical signal pattern, includes correction information corresponding to a transmission position of the optical signal pattern in the information terminal, and the computer further executing a process for correcting the estimated position based on the correction information {Roberts, paragraphs [0029], [0047], [0051], [0052]: a position computation system 118 that determines position of an object 104, wherein the object 104 has radiator systems 110, 112 that generate optical signals, wherein the optical signal is modulated thereby providing an identification information included in the optical signal pattern to identify object 104 (information terminal); Roberts further discloses that offset value (correction information) may be incorporated to provide coordinates with respect to width of object (car) 104 (corresponding to a transmission position of the optical signal in the information terminal )(fig. 14, paragraph [0107]); Roberts further discloses a position computation system 118 (part of system 102) may be movable or stationary (paragraph [0023]),  Roberts further teaches the computer further executing a process for correcting the estimated position based on the correction information and discloses that system 118 includes computer system 1600 to execute computer program. The computer system 1600 may be used to execute a process for correcting the estimated position based on the correction information) (paragraphs [0131], [0132])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position computation system 118 of Roberts with the described invention of Atsushi in view of Balter to provide offset information for correcting object position calculation error caused by light emitting element located off center of an object (to provide correction information in the claimed invention), as described in Roberts.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. Applicant argued that [1]: In Atsushi, however, what is transmitted from the optical communication device 3 to the tag 2 is a command requesting for ID of the tag 2. Atsushi does not disclose a transmission of information corresponding to the estimated position of the information terminal; [2] The [0010] of Balter says "ParkSIS may plan a route...", but such the "route" is not the "notification information" as claimed, namely, not the "peripheral information" as claimed, and not the "estimated position" estimated "based on the captured image".
[1] It would have been obvious to modify the transmitted data of Atsushi to include the estimated position of the information terminal and to incorporate the modification with the described invention of Atsushi in order to provide handy information to the user of the information terminal.
[2] It is noted that the route implies the estimated position of the information terminal of the seeker and the parking spot, and planning a route which seek is to traverse requires notification of the seeker’s current position to the information terminal of the user.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661